Citation Nr: 9910798	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  92-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for mesenchymoma due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
This case was remanded by the Board in September 1994, June 
1996 and May 1998; it was returned to the Board in January 
1999.  The veteran testified before the undersigned member of 
the Board at a hearing held in Washington, DC, in April 1996.


REMAND

The Board initially notes that prior remands have repeatedly 
instructed the RO to adjudicate the veteran's claim for 
service connection for thyroid cancer due to exposure to 
ionizing radiation.  While an October 1998 Supplemental 
Statement of the Case informed the veteran that service 
connection was not warranted for thyroid cancer, the Board 
notes that the RO still has not rendered a formal rating 
decision on that claim.
 
With respect to his claim for entitlement to service 
connection for mesenchymoma, the veteran essentially contends 
that the malignant mesenchymoma for which he was treated in 
1970 resulted from his exposure to ionizing radiation in 
service.  Specifically, the veteran alleges that he was 
exposed to ionizing radiation in 1952 while stationed at 
Fairchild Air Force Base and also while subsequently 
stationed in England at the Brize-Norton Royal Air Force 
Station.  The veteran contends, in essence, that he was in 
proximity to nuclear weapons while at the Fairchild facility, 
and that, on one occasion, he was also responsible for 
cleaning up the residuals of a B-36 bomber which had crashed 
at that base while carrying nuclear weapons.

The Board notes that while the case was in remand status, the 
list of radiogenic diseases contained in 38 C.F.R. § 3.311 
was amended to include cancers of the type exhibited by the 
veteran, effective September 24, 1998.  See 63 Fed. Reg. 
50993-50995 (1998) (adding "any other cancer" to the list 
of radiogenic diseases) (codified at 38 C.F.R. § 3.311 
(b)(2)(xxiv) (1998)).  When a radiogenic disease first 
becomes manifest after service, and it is contended that the 
disease is the result of exposure to ionizing radiation in 
service, a radiation dose estimate will be obtained from VA's 
Under Secretary for Health for claims alleging radiation 
exposure on a basis other than presence during atmospheric 
nuclear weapons test participation or the occupation of 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311 (1998).

The record reflects that while a radiation dose estimate was 
obtained from VA's Under Secretary for Health in July 1998, 
that estimate was based solely on the veteran's claimed 
exposure at the Brize-Norton facility; a September 1998 
opinion by VA's Director of the Compensation and Pension 
Service also relied solely on the veteran's service at the 
Brize-Norton facility.  The Board is therefore of the opinion 
that further development is warranted prior to adjudication 
of the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Office 
of the Air Force Surgeon General and 
request that they furnish any 
available information to verify the 
veteran's exposure to ionizing 
radiation at the Fairchild Air Force 
Base.  When the requested 
information has been received, the 
claims folder should be forwarded to 
VA's Under Secretary for Health for 
preparation of a radiation dose 
estimate for the veteran, to include 
consideration of the veteran's 
claimed exposure at the Fairchild 
Air Force Base, in accordance with 
the requirements of 38 C.F.R. § 
3.311 (a)(2)(iii) (1998).

2.  Then, the RO should determine 
whether the veteran was exposed to 
radiation during service, and, if 
so, should undertake any other 
development required under 38 C.F.R. 
§ 3.311, to include review by the 
Director of the Compensation and 
Pension Service.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
adjudicate the issue of service 
connection for thyroid cancer and 
readjudicate the issue of service 
connection for mesenchymoma on a 
radiation basis. 
 
4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


